9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SIMPLIMATIC ENGINEERING COMPANY, Plaintiff-Appellant,v.SENTRY EQUIPMENT ERECTORS, INC., and Adam V. Vinoskey,Defendants-Appellees.
No. 93-1444.
United States Court of Appeals, Federal Circuit.
Aug. 25, 1993.

Before LOURIE, Circuit Judge, BENNETT, Senior Circuit Judge, and RADER, Circuit Judge.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
Sentry Equipment Erectors, Inc. et al.  (Sentry) move to dismiss the appeal of Simplimatic Engineering Company on the ground that the appeal is premature.  Simplimatic responds and moves for a stay pending disposition of Simplimatic's recently filed motion to certify the order under Fed.R.Civ.P. 54(b) or 28 U.S.C. Sec. 1292(b), (c)(1) presently before the United States District Court for the Western District of Virginia.


2
On July 1, 1993, Simplimatic appealed the district court's June 4, 1993 order granting partial summary judgment of noninfringement.  Now, Simplimatic seeks Rule 54(b) certification or certification under Section 1292(b), (c)(1) from the district court.  Apparently, other claims remain to be decided by the district court.*


3
Rather than wait for possible certification, we conclude that the better course is to dismiss this premature appeal.  If the district court grants Simplimatic's pending motion, then Simplimatic may appeal according to the rules.  Simplimatic will not be required to pay a second filing fee if or when it files a second appeal.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Sentry's motion to dismiss is granted.


6
(2) Simplimatic's motion for a stay is denied.


7
(3) Each side shall bear its own costs.



*
 Regrettably, the parties have not provided this court with a copy of the district court's June 4, 1993 order